DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The prior art documents submitted by applicant in the Information Disclosure Statements filed on 12/10/20, 03/02/21 and 08/06/21, have all been considered and made of record (note the attached copy of form PTO-1449).

Drawings
3.	The drawings, filed on 12/10/20, are accepted.

Specification
4.	Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
5.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
6.	Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 10871618 B2. This is a statutory double patenting rejection.
	Specifically, regarding claim 1, see claim 1 of U.S. Patent 10871618 B2.
	Regarding claim 2, see claim 2 of U.S. Patent 10871618 B2.
	Regarding claim 3, see claim 3 of U.S. Patent 10871618 B2.
Regarding claim 4, see claim 4 of U.S. Patent 10871618 B2.
Regarding claim 5, see claim 5 of U.S. Patent 10871618 B2.
Regarding claim 6, see claim 6 of U.S. Patent 10871618 B2.
Regarding claim 7, see claim 7 of U.S. Patent 10871618 B2.
Regarding claim 8, see claim 8 of U.S. Patent 10871618 B2.
Regarding claim 9, see claim 9 of U.S. Patent 10871618 B2.
Regarding claim 10, see claim 10 of U.S. Patent 10871618 B2.
Regarding claim 11, see claim 11 of U.S. Patent 10871618 B2.
Regarding claim 12, see claim 12 of U.S. Patent 10871618 B2.
Regarding claim 13, see claim 13 of U.S. Patent 10871618 B2.
Regarding claim 14, see claim 14 of U.S. Patent 10871618 B2.

Regarding claim 16, see claim 16 of U.S. Patent 10871618 B2.
Regarding claim 17, see claim 17 of U.S. Patent 10871618 B2.
Regarding claim 18, see claim 18 of U.S. Patent 10871618 B2.
Regarding claim 19, see claim 19 of U.S. Patent 10871618 B2.
Regarding claim 20, see claim 20 of U.S. Patent 10871618 B2.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER DOAN/Primary Examiner, Art Unit 2883